DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of structural and/or functional language are directed to the following: (claim 1) in line 1, it is suggested that “doors comprising” be changed to –doors, the lock comprising--, for clarity; (claim 1) “designed to fit in between… and prevent opening of the proximal end”  is unclear and not fully understood in the context of the claim language (How, in what way, by what means, and for what structural/functional purpose is this claim limitation achieved?); (claim 1) in both “the open-position it prevents” and  “jaws, it allow”, it is unclear exactly what element the term “it” is referring to in the context of the claim language (this issue also exist in claims 2 and 6); (claim 1) the entire phrase of “a trigger… therefore prevent opening of said locking jaws” is unclear and not fully understood in the context of the claim language (How, in what way, by what means, and for what structural/functional purpose are these claim limitations achieved?); (claim 1) the preamble sets forth a lock, yet a locking function can not be clearly discerned from the claim; perhaps it should be made clearer from the claim language that the clip is intended to be mounted to a first structure and the lock body is intended to be mounted to a second structure, where the first and second structure are intended to be locked relative to each other by the lock; (claim 1) the phrase “suitable for both sliding doors and swing doors (simultaneously)” is not understood in the context of the claim language; (claim 6) “pushes/holds” is indefinite in the context of the claim language. 

Allowable Subject Matter
Claims 1-10, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675